974 So. 2d 1213 (2008)
Diane BROWN, Appellant,
v.
BAY COUNTY, St. Joe Co., Clara Avenue, L.L.C., Florida Department Of Community Affairs, and Panhandle Citizens Coalition, Appellees.
No. 1D07-5207.
District Court of Appeal of Florida, First District.
February 25, 2008.
Diane Brown, pro se, Appellant.
Terrell K. Arline, Panama City, for Appellee Bay County.
Kelly A. Martinson, Tallahassee, for Appellee Department of Community Affairs.
Bryan Duke, Tallahassee, for appellee St. Joe Company.
Michael P. Dickey of Barron, Redding, Hughes, Fite, Sanborn, Kiehn and Dickey, P.A., Panama City; Daniel H. Cox, Carrabelle; Ralf G. Brookes, Cape Coral, for appellees.
PER CURIAM.
Having considered the appellant's response to this Court's November 14, 2007, show cause order, appellee Bay County's motion to dismiss the appeal is hereby granted. See Fla. R.App. P. 9.110(l). All pending motions are hereby denied as moot.
WEBSTER, KAHN, and ROBERTS, JJ., concur.